Order requiring plaintiff to serve amended complaint wherein she shall separately state and number the allegations constituting a cause of action for dissolution of a corporation and for restitution by individual officers and directors for waste and mismanagement, affirmed, with ten dollars costs and disbursements, and with leave to plaintiff to serve an amended complaint within twenty days from the entry of the order hereon and upon payment of said costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.